Citation Nr: 1606547	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  09-32 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and D.N. 


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to March 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2011, the Veteran and D.N. presented testimony in support of the Veteran's claim at a hearing at the RO before a Veterans Law Judge.  A transcript of that hearing is of record.  The Veterans Law Judge who presided at the hearing is no longer employed by the Board.  In a July 2014 letter, the Board informed the Veteran of this fact and of his options for another Board hearing.  He was also informed that if he did not respond to the letter within 30 days the Board would assume that he did not want another Board hearing.  The Veteran did not respond to the letter.

The issue on appeal was last before the Board in September 2014 when it was remanded for additional evidentiary development.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Veteran is claiming entitlement to an increased rating for hemorrhoids which are currently rated as noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7336.  This Diagnostic Code provides that a noncompensable rating is warranted for mild or moderate hemorrhoids.  A 10 percent rating is warranted for large or thrombotic hemorrhoids that are irreducible, with excessive, redundant tissue, evidencing frequent occurrences.  A 20 percent evaluation is warranted for hemorrhoids with persistent bleeding and secondary anemia, or with fissures.

A VA examination was conducted in June 2009.  At the time, the Veteran reported a history of occasional mild fecal leakage which did not require the use of pads.  Physical examination revealed a small internal hemorrhoid which was reducible.  There was no evidence of prolapse, thrombosis, bleeding, fissures or redundant tissue.  There was no fistula, stricture, impairment of the anus or rectal prolapse.  The Veteran reported losing one to two days per week from work due to gastrointestinal symptoms.  The examiner opined that the hemorrhoids would have significant impact on the Veteran's usual occupation due to fecal incontinence and pain.  It was noted that the Veteran originally performed his own sales function but gastrointestinal problems, especially fecal leakage, forced him to employ a sales person.  When there was pain, he was unable to work in the field.  The Veteran no longer lifted weights, went to the gym or took long walks.  When symptoms were bad (once or twice per month) there was marked restriction in walking, standing and lifting.  

It is not apparent to the Board if the examiner who conducted the June 2009 VA examination was linking the fecal leakage symptomology to the Veteran's service-connected hemorrhoids or was noting this as past history.  If the Veteran experiences fecal leakage associated with the hemorrhoids, the service connected disability could also be evaluated under Diagnostic Code 7332 for impairment of sphincter control.  A remand is required to have a health care professional examine the Veteran to determine if the Veteran experiences any fecal leakage which is due to his service-connected hemorrhoids.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim for an increased rating for hemorrhoids.  

2.  After the development set out above has been completed to the extent possible, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected hemorrhoids.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The examiner must include a detailed account of all manifestations of hemorrhoid pathology found to be present.  The examiner should discuss, to the extent possible, whether there is any fecal leakage associated with the hemorrhoids at any time during the period of the claim, and if so, the frequency and severity of such leakage, and whether it necessitates wearing an absorbent pad.  The examiner should review and address the findings of fecal leakage which are included in the report of the June 2009 VA examination of the rectum and anus.  

The examiner should also provide an assessment of the impact of the disability on the Veteran's ability to work.

A clear rationale for all opinions should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the claim for an increased rating for hemorrhoids.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




